DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 12 and 19 are objected to because in each claim’s line 1, the phrase “wherein plurality of measured values” appears to require an article before “plurality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 lacks explicit antecedent basis for “the gelled well-treatment fluid” where previously only a “well-treatment fluid” has been recited”.  The remaining claims are indefinite as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snead (US 4,867,256) in view of Allin et al. (US 8,132,623).  Snead discloses a method of adjusting a well operation, wherein the well operation uses a well-treatment fluid having a gel strength, the method comprising: measuring a plurality of measured values representing the gel strength of the well-treatment fluid (col. 4, lines 48+, with multiple values as in fig 2), wherein each of the measured values represent gel strength for a different static period then the other measured values (fig 2, initial, 10 min, 30 min as shown); adjusting at least one of an operational parameter or the composition of the well-treatment fluid based on the measurements (col. 5, lines 1+, adjusting composition at least by adding liquid polymer); wherein there is a first measured value that is a GS-0 sec measure value (initial, figure 2), and there is a second and third measured value for second and third static periods (fig 2, 10 min, 30 min); wherein the well-treatment fluid is a drilling fluid which is used in a drilling operation in a well (as in fig 1), and wherein the step of adjusting involves determining the operational parameters to use when restarting fluid flow after flow of drilling fluid into the well has been stopped (col. 2, lines 1-25, where restarting is described and it is inherent that operational parameters of the drilling operation would be determined); wherein a viscometer is used in measuring the .  
Allin et al. discloses methods for well operations wherein a plurality of measured values representative of gel strength for different static periods are used to determine a mathematical function that fits the plurality of measured values (col. 10, lines 7+, see eqn (2), figure 6), and determining from the mathematical function a projected value representative of the gel strength for a well-treatment fluid after a projected value static period (as in figure 6 with prediction fit), wherein the projected value static period is different from the static period of each of the measured values (fig 6); wherein the projected value comprises two or more projected values with each projected value being determined after a different projected value static period (as in fig 6, where a plurality of values are determined between each measured value).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the prediction of gel strength as taught by Allin et al., with the methods of Snead, in order to determine a proper composition adjustment at a future time without having to remeasure gel strength.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 6, nether Snead nor Allin et al. disclose that the projected value static period is the period of time during which the flow of drilling fluid has been stopped. However, considered that Snead teaches that the amount of time that the flow of drilling fluid has been stopped affects the restarting as dependent on gel strength (col. 2, lines 5-13), it is considered obvious that the projected value static period be the time during which flow has stopped in order to determine the necessary conditions to restart flow.
In regard to claim 20, Allin et al. disclose determining a second projected value representative of the gel strength after a second projected value static period (as in fig 6 with multiple projected values shown).  Snead nor Allin et al. explicitly disclose adjusting the composition based on the second projected value.  However, it would have been obvious to one of ordinary skill in the art before the time of filing to modify the methods of Snead as modified by Alline et al., to adjust the composition based on the second 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
11/22/2021